

Exhibit 10.6





FEDERAL HOME LOAN BANK OF SAN FRANCISCO


RESOLUTION


September 26, 2014




RESOLVED, that the Board of Directors of the Federal Home Loan Bank of San
Francisco hereby approves the 2015 Director Compensation and Expense
Reimbursement Policy, as set forth in Exhibit H.






I certify that this is a true and correct copy of a resolution adopted by the
Board of Directors of the Federal Home Loan Bank of San Francisco at its meeting
on September 26, 2014.
 
/s/ Suzanne Titus-Johnson
Suzanne Titus-Johnson, Senior Vice President and
General Counsel-Corporate Secretary










--------------------------------------------------------------------------------



Exhibit H










FEDERAL HOME LOAN BANK OF SAN FRANCISCO


Board of Directors
Compensation and Expense Reimbursement Policy
2015




The Board of Directors of the Federal Home Loan Bank of San Francisco hereby
establishes the following Compensation and Expense Reimbursement Policy for
2015.


Compensation


To provide the Directors with reasonable compensation for the performance of
their duties as members of the Board of Directors and the amount of time spent
on official Bank business, the Bank will pay service and meeting fees to each
member of the Board of Directors in accordance with the applicable position held
by the Director as set forth below.


Position
Maximum Annual Service Fee
Maximum Annual Meeting Fees
Total Maximum Annual Compensation
Chair
$55,000
$45,000
$100,000
Vice Chair
$50,000
$45,000
$95,000
Committee Chair
$45,000
$45,000
$90,000
Directors on Audit Committee
$35,000
$45,000
$80,000
Other Directors
$30,000
$45,000
$75,000



Total Maximum Annual Compensation amounts for 2015 are the same as 2014. In
determining Total Maximum Annual Compensation, the Board considered compensation
levels and practices at other Federal Home Loan Banks, the Directors
Compensation Analysis—June 2013 report prepared by McLagan, and trends in the
financial services market generally.


Service Fees


Service fees for the above positions compensate Directors for their continuous
service as Bank directors, including for their time attending special Board and
Committee meetings held during the year as needed, preparing for Board and
Committee meetings, reviewing materials sent periodically between meetings,
attending Director training and educational briefings, and all other activities
outside the regularly scheduled two-day Board and Committee meetings, which may
include attending Affordable Housing Advisory Council and Federal Home Loan Bank
System meetings. Directors are expected to attend all Board meetings and
meetings of the Committees on which they serve, and to remain engaged and
actively participate in all meetings.


The maximum annual service fee will be pro-rated and paid with the meeting fee,
if applicable, at the conclusion of each two-month service period on the Board
of Directors (i.e., month-end February, April, June, August, October and
December). A Director will not be paid the final two-month service fee for the
year if the Director has not attended (in person or by telephone) at least 75%
of all regular and special meetings of the Board and the Committees on which the
Director served during the year (adjusted as needed for partial year service),
or if the

1

--------------------------------------------------------------------------------



Board, in its discretion, determines at any time that the Director has
consistently demonstrated a lack of engagement and participation in meetings
attended.


If a director holds more than one position on the Board, during any applicable
payment period, the director’s service fee for that period will be calculated
based on the position that pays the highest service fee, and will be pro-rated
for the number of days the director held that position during the applicable
payment period. Any Director who joins or leaves the Board between service fee
payments will receive a pro rata service fee for the number of days the Director
was on the Board during the service period.


Meeting Fees


Each Director will receive a meeting fee of $9,000 for attending any portion of
five of the six regularly scheduled two-day Board and Committee meetings, so
long as the Director’s attendance includes the Board meeting and at least one
Committee on which the Director serves. A Director may receive a meeting fee for
participation in one regularly-scheduled Board and Committee meeting by
telephone.


No meeting fee will be paid for participation in special meetings of the Board
or Committees (in person or by telephone) or for participation in other Bank or
Federal Home Loan Bank System activities.


The President of the Bank is authorized to interpret this Policy, as necessary,
according to applicable statutory, regulatory and policy limits.


Expense Reimbursement


The Bank will reimburse Directors for necessary and reasonable travel,
subsistence and other related expenses incurred in connection with the
performance of their official duties, which may include participation in
meetings or activities for which no fee is paid.


For expense reimbursement purposes, Directors’ “official duties” include:


1)
Meetings of the Board and Board committees

2)
Meetings requested by the Federal Housing Finance Agency and Federal Home Loan
Bank System committees

3)    Meetings of the Council of Federal Home Loan Banks and its committees
4)
Meetings of the Bank's Affordable Housing Advisory Council

5)
Events attended on behalf of the Bank when requested by the President in
consultation with the Chair

6)
Other events attended on behalf of the Bank with the prior approval of the Chair

7)
Director education events attended with the prior approval of the Chair.



Each Director is responsible for making his or her own travel arrangements to
attend meetings and other events for which expenses may be reimbursed.


Expenses reimbursable for Directors are the same as the expenses reimbursable
for senior officers under the Bank’s Reimbursement and Travel Expense Policy,
except that Directors may not be reimbursed for gift or entertainment expenses.


To be reimbursed for allowable expenses, a Director must complete a Director
Statement of Expenses form, itemizing the expenses within 30 days of completion
of any covered trip or activity. The statement must be submitted to the Bank’s
Assistant Corporate Secretary and must include the following information:


1)
Meeting(s) or event(s) attended, with dates and locations

2)
Itemization of reimbursable expenses, with supporting receipts for any expense
exceeding $50.00

3)
Ticket receipt or e-ticket confirmation for airline travel

4)    To whom reimbursement should be made payable.

2

--------------------------------------------------------------------------------





Records


The Bank will maintain records of (i) Directors’ attendance at meetings of the
Board and Board committees; (ii) total compensation paid; and (iii) expenses
reimbursed. The Bank will report this information to the Federal Housing Finance
Agency as required.



3